Citation Nr: 0024976	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  95-10 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
disorder of the left knee on a direct service incurrence 
basis and whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a chronic acquired disorder of the left knee 
as secondary to service-connected status post right medial 
meniscectomy with anterior cruciate ligament deficiency of 
the right knee.

2.  Entitlement to service connection for chronic acquired 
hip and low back disorders on a direct service incurrence 
basis or as secondary to service-connected status post right 
medial meniscectomy with anterior cruciate ligament 
deficiency of the right knee.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1994 rating decision by 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas (RO), which denied the 
benefits sought on appeal.  The veteran, who had active 
service from August 1980 to January 1986, appealed that 
decision to the Board, and the case was referred to the Board 
for further review.

The veteran's claims were remanded three times, in September 
1996, November 1997, and in March 1999, for the RO to obtain 
the veteran's complete service medical records.  In March 
2000, the National Personnel Records Center in St. Louis 
informed the RO that all available service medical records 
were sent to the RO in February 1998.  It does not appear 
that further development would be useful, and the claim is 
once again before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The veteran has been granted service connection for 
status post right medial meniscectomy with anterior cruciate 
ligament deficiency of the right knee.

3.  The veteran did not injure his left knee during service.

4.  The veteran injured his left knee after separating from 
service as a result of an on the job injury.

5.  A November 1990 VA rating decision denied service 
connection for a left knee disability secondary to the 
veteran's service-connected status post right medial 
meniscectomy with anterior cruciate ligament deficiency of 
the right knee.

6.  The veteran did not appeal the November 1990 rating 
decision.

7.  The evidence associated with the claims folder since the 
November 1990 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

8.  The veteran did not injure his low back or hips during 
active service.

9.  The veteran has been diagnosed with degenerative changes 
of the lumbar spine.

10.  The veteran's low back and hip pain has been attributed 
to an altered gait from a service-connected right lower 
extremity disability.

11.  The veteran's complaints of hip and low back pain are 
not attributable to an underlying chronic disability.  


CONCLUSIONS OF LAW

1.  A chronic acquired disorder of the left knee is not the 
result of service, nor was such aggravated by service or any 
incident thereof.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.310(a) (1999).


2.  The November 1990 rating decision that denied service 
connection for a chronic acquired disorder of the left knee 
secondary to service-connected status post right medial 
meniscectomy with anterior cruciate ligament deficiency of 
the right knee is final.  38 U.S.C.A. §§ 1131, 7105 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 20.1103 
(1999).

3.  The evidence received since the November 1990 rating 
decision is not new and material, and the veteran's claim has 
not been reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 3.156 (1999).

4.  Chronic acquired hip and low back disorders are not the 
result of service, nor were such aggravated by service or any 
incident thereof.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.310(a) (1999).

5.  Chronic acquired hip and low back disorders are not the 
result of service-connected status post right medial 
meniscectomy with anterior cruciate ligament deficiency of 
the right knee.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran filed a claim for service connection in December 
1985, shortly before his January 1986 separation from 
service.  He noted on his claim form that medical records 
were not available.  The RO afforded him a VA orthopedic 
examination in August 1986.  The examiner stated that his 
examination was conducted without benefit of records or X-
rays; the veteran provided relevant history.  The veteran 
informed the examiner that he injured his right knee playing 
ball and after a parachute jump, and that he underwent 
surgery in June 1985.  He also related that his then-
employment was difficult because it required ladder work.  
Objectively, anterior Drawer sign of the right knee was 2+ 
compared with 0 in the left knee.  Internal derangement of 
the right knee with instability was diagnosed.  Service 
connection was granted for status post right medial 
meniscectomy with anterior cruciate ligament deficiency, at a 
20 percent rate, in a March 1987 rating decision.  

In December 1986, the veteran was admitted to the VA Medical 
Center (VAMC) in Brentwood for treatment of his service-
connected psychiatric disorder.  The discharge summary noted 
the veteran's right medial meniscus tear by history.  No 
other comment as to the veteran's physical problems is 
contained in that report.  

In December 1987, the RO received a photocopy of the 
veteran's service Physical Evaluation Board proceedings dated 
November 1985.  This report noted that the veteran was not 
fit for duty as a result of three disabilities:  his post 
right medial meniscectomy with anterior cruciate ligament 
deficiency, a major depressive episode, and bilateral hearing 
loss.  In addition, a service personnel record contained in 
microfiche received that same month indicated that the 
veteran injured his right knee playing football in October 
1984.  

A September 1988 VA treatment record noted that the veteran 
had complaints of knee and low back pain.  No reference to an 
etiology of the back pain is contained in the report.  The 
veteran underwent anterior cruciate ligament reconstruction 
at the Kansas City VAMC in September 1988.  No reference to 
left knee pain or back pain is contained in the resulting 
summary.  The veteran received a VA psychiatric examination 
in January 1989.  While his right medial meniscectomy was 
noted, no comment as to the left knee or back is contained in 
that report.

In February 1989, in conjunction with a service retirement 
examination (temporary disability retired list), the veteran 
reported back pain and bilateral knee trouble.  Chronic 
progressive back pain was recorded.  (The examination was 
provided three years after his separation from service.)

In April 1989, the RO received correspondence from the 
veteran indicating that he sought service connection for a 
left knee, left hip and back disabilities.  He was afforded a 
VA examination in May 1989.  He informed the examiner that 
his back began to hurt in 1984, after heavy lifting.  
Objectively, the examiner stated that the veteran walked with 
a normal gait as to the back, and there was an absence of 
spasm in the back.  Bilateral pes planus was also noted, with 
gait consistent with pes planus.  

The veteran informed a private physician in July 1990 that he 
injured his left knee at work when opening a door.  As the 
veteran was a Federal government employee, a Department of 
Labor report was completed in regards to a Federal workers 
compensation claim.  He was scheduled for surgery for July 
1990.  The report stated that the veteran's symptoms were 
consistent with internal derangement of the left knee.  Other 
private treatment records reflect that the veteran underwent 
arthroscopic surgery on his left knee in July 1990 at St. 
Luke's Hospital in July 1990.  The resulting operative report 
noted that the veteran had a torn anterior cruciate ligament 
of the left knee.

In January 1992, the veteran was afforded a VA orthopedic 
examination, where he had complaints of right hip and low 
back pain.  He was diagnosed with lumbosacral strain and 
early spondylosis of the lumbar spine.  The veteran informed 
a VA examiner in January 1994 that he injured both of his 
knees in service as a result of parachute jumps.  He was 
diagnosed with traumatic-degenerative arthritis of the left 
knee.

The veteran filed this current claim in July 1994.  As a 
result of the claim, the RO afforded the veteran a VA 
examination in September 1994.  The veteran informed the 
examiner that he injured both knees in parachute jumps during 
service.  He stated specifically that he injured his left 
knee in 1983, resulting in considerable pain and swelling.  
The veteran denied previous surgery on his left knee.  The 
veteran also related that he had cervical and lumbar spine 
pain since 1985 or 1986, and pain in his hips since 1986, 
when he first began to have knee pain.  There was some muscle 
spasm in the lumbar spine.  The examiner concluded that the 
reported pain in the cervical spine, hips and lumbar spine 
was probably secondary to the veteran's knee disability, as 
he walked with a limp which placed extra stress in these 
areas.  The cause was later attributed to ligament strain.

Another anterior cruciate ligament reconstruction was 
performed on the right side in September 1994 at the VAMC 
Kansas City.  Anterior cruciate ligament deficiency of the 
left knee was diagnosed in November 1994.  The veteran 
underwent left medial meniscus debridement at the VAMC Kansas 
City in December 1994.

The veteran was provided a hearing before an RO hearing 
officer in April 1995.  The veteran testified that he 
performed several parachute jumps during active service.  He 
related that he injured his right knee during one of his 
parachute jumps after landing wrong.  He also said that he 
had in-service complaints of left knee, back and hip pain.  
After separating from service, the veteran stated that he 
sought VA treatment for his orthopedic complaints.  

In September 1995, the RO afforded the veteran another VA 
examination.  The veteran informed the examiner that he 
injured both his knees in parachute jumps during his active 
service from 1983 to 1985.  The veteran also related that he 
underwent surgery on his right knee in 1986 and on the left 
knee in 1994.  There was mild swelling and deformity in both 
knees.  Remote injury to the bilateral knees as a result of 
numerous parachute jumps with subsequent surgery was 
diagnosed.  The examiner stated that both knee residuals were 
the result of numerous parachute jumps.  

As a result of the Board's first remand in September 1996, 
the veteran was provided with another VA examination in 
December 1996.  The examiner spent an extensive amount of 
time reviewing the claims files, in addition to examining the 
veteran.  The veteran informed this examiner that he first 
hurt his right knee in a parachute jump in 1983, and that two 
months thereafter he underwent surgery.  The veteran also 
stated that he first injured his left knee in 1984, and that 
he had arthroscopy performed in 1984.  The veteran related 
that his left knee had arthroscopy again in 1988, and that an 
anterior cruciate ligament repair was performed in 1994.  The 
veteran denied current treatment, but did relate swimming 
several times per week.  

The veteran also had complaints of hips and right groin 
discomfort, especially after walking too much.  The veteran 
did not recall any specific injury to the hips that would 
cause discomfort.  Objectively, the veteran's knees were 
substantially the same as during prior examinations, and a 
detailed recitation is not required again.  As to the hips, 
the examiner stated that there was some mild tenderness over 
both hips.  The examiner stated that because of right leg 
pain, the veteran walked with a limp, and could not put full 
weight on his right leg.  The examiner stated that this could 
cause some soreness and discomfort in the right hip and low 
back.  (The veteran has been awarded 38 U.S.C.A. § 1151 
compensation for a disability of the right leg.)  However, 
the examiner also conceded that hip joint X-rays did not show 
specific evidence of underlying pathology.  Mild L3-4 and L5-
S1 disc narrowing was noted on X-ray. 

The examiner who conducted the December 1996 VA examination 
was requested to again review the veteran's claims files in 
April 1998.  He did not reexamine the veteran.  The examiner 
again stated that longer periods of walking with an abnormal 
right leg could result in musculature discomfort to the 
veteran's right hip and low back.  However, the examiner 
stated that X-rays showed only minor and early degenerative 
changes in the hips and back.  As such, the veteran's 
reported pain symptomatology was likely not the result of 
these changes.  Further, the examiner expressly stated that 
the veteran's left knee problems were not caused by his 
service-connected status post right medial meniscectomy with 
anterior cruciate ligament deficiency of the right knee.  
That examiner expressly stated that the two knee disabilities 
were the result of separate injuries and had no relationship.

As a result of the March 1999 Board remand, the RO again 
attempted to obtain full service medical records.  The 
National Personnel Records Center in St. Louis responded that 
all available service medical records had been forwarded to 
the RO in February 1998.  Further development in this respect 
does not appear to be useful.  "VA has no duty to seek to 
obtain that which does not exist."  Counts v. Brown, 6 Vet. 
App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 
(1993).


II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service or for a disability proximately due 
to, or the result of, a service-connected disability.  See 38 
U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.310(a) (1999).  For purposes of granting secondary service 
connection, the United States Court of Appeals for Veterans 
Claims (Court) has also defined "disability" to include any 
additional impairment of earning capacity resulting from a 
service-connected disorder, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, and that 
accordingly, the additional disability shall be compensated.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, any 
increase in the severity of a nonservice-connected disorder 
due to a service-connected disorder may be service-connected 
under 38 C.F.R. § 3.310(a) (1999).

A.  Left Knee

1.  Direct Basis

One of the veteran's underlying theories is that he injured 
his left knee as a result of parachute jumps during service.  
Indeed, examiners have attributed a current disability to an 
in-service injury.  However, these diagnoses are based upon 
the veteran's self-reported history; there is no evidence 
that the veteran actually injured his left knee during 
service other than his own statements.  The Court has held 
that a medical history, merely because it is transcribed by a 
medical professional, does not rise to competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The Board acknowledges that the veteran's complete service 
medical records were not obtained, even after several 
attempts.  The VA has a heightened duty to explain the 
reasons and bases for its decision when the veteran's service 
medical records are missing.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

Initially, a November 1985 Physical Evaluation Board 
Proceedings Report is of record.  This shows that the veteran 
was separated from service as a result of his status post 
right medial meniscectomy with anterior cruciate ligament 
deficiency of the right knee and because of a major 
depressive episode.  (The veteran has also been granted 
service connection for bilateral hearing loss).  The November 
1985 report makes no mention of an injury to the left knee 
during service or of surgery on the left knee during service.  

While the September 1996 Board remand noted that the veteran 
had complaints of left knee pain in 1989, an underlying 
pathology, derangement of the left knee, was first noted in 
1990, after an on the job injury.  Indeed, the claims files 
reflect that the veteran filed a Federal workers' 
compensation claim based upon that injury; no reference to a 
preceding injury is contained in the records surrounding the 
1990 injury.  Further, VA examination reports dated shortly 
following the veteran's separation from service make no 
mention of an in-service injury or surgery on the veteran's 
left knee.  In light of the above, the Board finds as a 
factual matter that the veteran did not injure his left knee 
during service.

In the absence of in-service incurrence, the Board finds that 
the preponderance of evidence is against the veteran's claim 
for service connection for a chronic acquired disorder of the 
left knee.  The evidence is not in equipoise and the benefit 
of the doubt rule is not applicable.  38 C.F.R. § 3.102 
(1999).  

2.  Secondary Basis based upon New and Material Evidence

A November 1990 VA rating decision denied service connection 
for a left knee disability secondary to the veteran's 
service-connected status post right medial meniscectomy with 
anterior cruciate ligament deficiency of the right knee.  In 
December 1990, the veteran and his representative were 
informed of this decision and appellate rights.  While the 
correspondence was initially returned, it was later re-sent 
to the veteran's last known address.  The veteran did not 
appeal that decision, which is thus final.  38 U.S.C.A. 
§§ 1110, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 
3.303, 20.1103 (1999).  The Board notes that the veteran has 
never disputed during the course of this current claim that 
he received notice of that decision.

A final decision cannot be reopened and reconsidered by the 
VA unless new and material evidence is presented.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993); see also 38 U.S.C.A. § 7104(b).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 55 F.3d 1356 (Fed. Cir. 1998); see also 
Winters v. West, 12 Vet. App.  209 (1999) and Elkins v. West, 
12 Vet. App. 203 (1999).

In Winters v. West 12 Vet. App. 203 (1999) (en banc), the 
Court, citing Elkins, supra, held that the two-step process 
set out in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), 
for reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge, supra,:  the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  Winters v. Gober, 
rev'd on other grounds, No. 99-7108 (Fed. Cir. July 2000).

The rationale underlying the November 1990 RO rating decision 
was that there was no evidence that the veteran's right knee 
disorder caused a left knee disorder.  Rather, the decision 
continued, the evidence then of record showed that the 
veteran injured his left knee on the job in 1990, resulting 
in arthroscopic surgery on the left knee in July 1990.

None of the medical evidence received since the November 1990 
rating decision reflects that the veteran's service-connected 
right knee disorder has had any impact on the veteran's 
nonservice-connected left knee disorder.  In this respect, no 
examiner has found any relationship between the two 
disorders; indeed, as a result of the veteran's self-reported 
history, examiners have stated that the veteran's left knee 
disorder was the result of in-service injuries.  The examiner 
who performed the September 1996 examination, and who later 
provided the April 1998 addendum, specifically excluded a 
relationship.

While this evidence was not before the RO at the time of its 
November 1990 rating decision, the additional evidence 
submitted, when considered alone or in conjunction with all 
of the evidence of record, is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  As such, the Board finds that the veteran 
has not submitted new and material evidence to reopen a claim 
for service connection on a secondary basis.  See 38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (1999).  
Accordingly, this claim is denied.

B. Hips and back

As noted above, complete service medical records are not 
available.  Records that are available include the November 
1985 Physical Evaluation Board Proceedings report.  No 
mention of hip or back pain is contained in that report.

The veteran has two alternative theories upon which he is 
seeking service connection.  The veteran argues that he has 
an underlying hip and low back disorder that had its onset as 
a result of in-service injuries.  In addition, the veteran 
asserts that he has a hip and a low back disorder that is the 
result of his service-connected right knee disorder.

Initially, there is no medical evidence that would 
substantiate that the veteran injured either of his hips or 
his low back during his active service.  While the veteran 
sought treatment numerous times shortly after his separation 
from service as a result of orthopedic complaints, he did not 
relate an in-service injury to treatment providers then.  In 
addition, there is nothing contained in the November 1985 
Physical Evaluation Board Proceedings report that would show 
either a back or hip injury.

Moreover, the Court has held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  While the examiner who conducted 
the December 1996 examination stated that the veteran may 
have had right hip and low back pain as a result of his 
service-connected right knee disorder, X-rays failed to show 
any underlying pathology in the right hip.  In the absence of 
an underlying chronic disability, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
In a similar manner, while that same examiner attributed 
complaints of pain in the low back as a result of the 
veteran's service-connected right knee disorder, he did not 
ascribe the underlying pathology, disc space narrowing, as 
having a relationship with the service-connected status post 
right medial meniscectomy with anterior cruciate ligament 
deficiency of the right knee.  That examiner solidified his 
opinion in the April 1998 follow-up opinion.  That examiner 
stated that the veteran's degenerative changes were not the 
result of his service-connected disability.  That examiner's 
opinion is substantially consistent with the September 1994 
opinion, in which the VA examiner stated that pain in the 
veteran's spine and hips was probably secondary to the 
veteran's service-connected disability.  However, that 
examiner likewise did not ascribe an underlying chronic 
disability as the result of a service-connected disability.

In light of the above, the Board finds that the preponderance 
of the evidence is against this claim.  Ultimately, the 
medical evidence does not reflect that the veteran has an 
underlying chronic disability of the hips or low back that is 
the result of a service-connected disability.  As such, the 
Board must find that the preponderance of the evidence is 
against the claim.  The evidence is not in equipoise and the 
benefit of the doubt rule is not applicable.  38 C.F.R. 
§ 3.102.


ORDER

Service connection for a chronic acquired disorder of the 
left knee on a direct basis is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a chronic 
acquired disorder of the left knee secondary to a service-
connected status post right medial meniscectomy with anterior 
cruciate ligament deficiency of the right knee, this claim is 
denied.

Service connection for chronic acquired hip and low back 
disorders on a direct service incurrence basis or as 
secondary to service-connected status post right medial 
meniscectomy with anterior cruciate ligament deficiency of 
the right knee is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

